       Case 3:18-cv-01929-VLB Document 38-2 Filed 09/16/19 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

KEZLYN MENDEZ                              :      CIVIL NO. 3:18-CV-1929(VLB)

      V.                                   :

MULLIGAN, ET AL.                           :      SEPTEMBER 16, 2019

                         LOCAL RULE 56(a)(1) STATEMENT

      Now comes the defendants, pursuant to Rule 56(a) of the Federal Rules of

Civil Procedure, and respectfully moves for summary judgment as to all of the

claims in the plaintiff’s complaint on grounds that the undisputed material facts

demonstrate that the defendant is entitled to judgment as a matter of law.

1.    In April of 2017, Kezlyn Mendez #329751 started as a kitchen worker on the

first shift. See Exh. B, Ralph Rossi's Affidavit ¶ 6.

2.    As a scullery line worker, the plaintiff duties included preparing the serving

trays, cleaning the trays that return from the unit and the dishwashing area,

mopping the floors, and transporting food throughout the facility. See Exh. B ¶ 7.

3.    On June 2, 2017, CFSS Rossi spoke with the plaintiff about his portion

serving size, his handling of the food cart, his work ethic and overall. See Exh. B

¶ 16 and Exh. C, Ralph Rossi's Correspondence Re: June 2, 2017.

4.    The    plaintiff   was   not   receptive   to     CFSS   Rossi's   feedback   but

argumentative, with a fowl attitude. It was apparent that Mendez would not modify

his behavior to address my concerns, which CFSS Rossi found unacceptable.

See Exh. B ¶ 17 and Exh. C.

5.    CFSS Rossi explained the job assignment duties multiple times but the

plaintiff was unable to stay on task and complete his job responsibilities. The
       Case 3:18-cv-01929-VLB Document 38-2 Filed 09/16/19 Page 2 of 6



plaintiff was unwilling to follow CFSS Rossi's direction.      Consequently, CFSS

Rossi told the plaintiff to return to his housing unit. See Exh. B ¶ 18 and Exh. C.

6.    CFSS Rossi informed the plaintiff he would not write a bad work report so

that the plaintiff would remain eligible to reclassify to another job.   See Exh. B ¶

20 and Exh. C.

7.    On June 22, 2017, the plaintiff handed CFSS Rossi an apology letter. See

Exh. B ¶ 22 and Exh. D, Mendez's Apology Letter to Rossi dated June 22, 2017.

8.    The apology letter took CFSS Rossi by surprise. CFSS Rossi was relieved

because the plaintiff assumed responsibility for his conduct.            CFSS Rossi

believed that the plaintiff was sincere and accepted the apology. See Exh. B ¶ 23

and Exh. D.

9.    Defendant Rossi never posted the apology letter or discussed it with other

inmate. See Exh. B ¶ 26.

10.   On July 30, 2017, Rossi went to the L-2 housing unit to speak with an

inmate, not the plaintiff.     See Exh. B ¶ 29 and Exh. E, Ralph Rossi's

Correspondence Re: July 30, 2017.

11.   As he was talking, the plaintiff attempted several times to walk behind him.

Rossi continued to direct his attention to the plaintiff, by facing Mendez, to

prevent himself from being vulnerable. See Exh. B ¶ 30 and Exh. E.

12.   After, CFSS Rossi finished speaking with the other inmate, he addressed

the plaintiff. The plaintiff asked about not being able to work in the kitchen. The

plaintiff stated, "I do not back down from anyone and I am getting my job back!




                                          2
       Case 3:18-cv-01929-VLB Document 38-2 Filed 09/16/19 Page 3 of 6



When I get my job back, we are going to have problems in the kitchen." See Exh.

B ¶ 31 and Exh. E.

13.   Less than a week after this incident, CFSS Oliver transferred the plaintiff to

the second shift, on August 4, 2017. See Exh. B ¶ 33 and Exh. G, Affidavit of

Lance Oliver ¶12 .

14.   CFSS Rossi was notified that the plaintiff alleged that he was sexually

inappropriate towards him. The plaintiff claimed that CFSS Rossi told him that he

would be his bitch, which Mendez perceived as sexual harassment. See Exh. B ¶

27.

15.   CFSS Rossi wrote a statement on September 13, 2017 in response to the

Inmate Request filed by the plaintiff about their interaction on July 30, 2017. See

Exh. B ¶ 28 and Exh. E, Ralph Rossi's Correspondence Re: July 30, 2017.

16.   On September 8, 2017, CFSS Rossi was contacted by Correctional

Counselor Bennett, the Administrative Remedies Coordinator at MacDougall

Walker Correctional Institution, and asked to prepare a written response to

allegations by Mendez that he was prohibited from going to work after June 2,

2017 because he complained to the Warden about pork in the kitchen. See Exh. B

¶ 8 and Exh. L, September 8, 2017 Email.

17.   This was the first time that CFSS Rossi heard about inmate Mendez writing

to the Warden about pork being cooked in the oven. See Exh. B ¶ 9.

18.   CFSS Rossi wrote a statement on September 14, 2017, that outlined

everything that transpired on June 2, 2017 which led to inmate Mendez being




                                         3
       Case 3:18-cv-01929-VLB Document 38-2 Filed 09/16/19 Page 4 of 6



asked to leave the kitchen.      See Exh. B ¶ 8 and Exh. C, Ralph Rossi's

Correspondence Re: June 2, 2017.

19.   October 14, 2017, the plaintiff was issued a disciplinary report by

Lieutenant Diaz, who is not a party to this action. ECF No. 1 Pg. 39 and Exh. F,

Incident Report No. MWCI-2017-10-070 Pg. 17.

20.   Mendez was upset, yelling and demanding that a Lieutenant report to the

L2 housing unit. ECF No. 1 Pg. 39 and Exh. F Pg. 17.

21.   Mendez was upset because Rossi wouldn't allow him to come to work.

ECF No. 1 Pg. 39 and Exh. F Pg. 17.

22.   It was 11:00 am and the second shift kitchen work call did not start until

after 1:00pm. ECF No. 1 Pg. 39 and Exh. F Pg. 17.

23.   Lt. Diaz issued the disciplinary report for Interfering with Safety and

Security because Inmate Mendez's behavior interfered with her official duties

while in the operations office. ECF No. 1 Pg. 39 and Exh. F Pg. 17.

24.   The disciplinary report led to an investigation, which included statements

from kitchen supervisors Rossi, Williams and Gandolfo. ECF No. 1 Pgs. 34 – 39

and Exh. F Pg. 2, 6, 7.

25.   The plaintiff was subsequently placed in restrictive housing as a result of

his own behavior. ECF No. 1 Pg. 38 and Exh. F Pg. 12.

26.   Captain Paton recommended that the plaintiff remain in the restrictive

housing unit and also be considered for a facility transfer. ECF No. 1 Pg. 38 and

Exh. F Pg. 12.




                                         4
       Case 3:18-cv-01929-VLB Document 38-2 Filed 09/16/19 Page 5 of 6



27.   Captain Rivera was not involved in the decision to transfer the plaintiff.

See Exh. K, Jose Rivera Affidavit ¶¶ 11, 14.

28.   There is no evidence that Captain Rivera was involved. See Exh. F and

Exh. K, Jose Rivera Affidavit ¶¶ 8 - 11, 14.

29.   The plaintiff talked to CFSS Oliver about his work schedule and problems

on the first shift. See Exh. G, Oliver Affidavit ¶10.

30.   Oliver did not ignore the plaintiff, he moved Mendez to the second shift to

alleviate the problem. See Exh. G ¶ 13.

31.   CFSS Osle was never approached by the plaintiff about a transfer or

inappropriate or retaliatory conduct by CFSS Rossi. Exh. J, Osle Affidavit ¶ 12,

17.

32.   The plaintiff did not talk with CFSS Williams about Rossi or wanting to

move to the second shift. Exh. H, Williams Affidavit ¶ 13, 14.

33.   The plaintiff did not contact CFSS Rodriguez for help with Rossi or

changing his shift. Exh. I, Rodriguez Affidavit ¶ 13, 16.

34.   Rossi never cooked pork in the common fare oven, used for Muslim meals.

See Exh. B ¶¶ 10, 11.




                                           5
       Case 3:18-cv-01929-VLB Document 38-2 Filed 09/16/19 Page 6 of 6




                                         DEFENDANTS
                                         Rivera, Legassey, Harris,
                                         Oliver, Rossi, Osle,
                                         Johnson, Rodriguez
                                         and Williams


                                         WILLIAM TONG
                                         ATTORNEY GENERAL

                                      BY:/s/ Zenobia Graham-Days____________
                                        Zenobia G. Graham-Days
                                        Assistant Attorney General
                                        Federal Bar #ct28802
                                        110 Sherman Street
                                        Hartford, CT 06105
                                        Tel: (860) 808-5450
                                        Fax: (860) 808-5591
                                        E-Mail:Zenobia.Graham-Days@ct.gov



                                      CERTIFICATION

      I hereby certify that on September 16, 2019, a copy of the foregoing was

filed electronically. Notice of this filing will be sent by e-mail to all parties by

operation of the Court's electronic filing system. Parties may access this filing

through the Court's system. A copy was also sent to the following by first-class

mail, postage prepaid, to:

      Kezlyn Mendez, Inmate No. 329751
      MacDougall-Walker C.I.
      1153 East Street South
      Suffield, CT 06080
                                   /s/ Zenobia Graham-Days_______________
                                   Zenobia G. Graham-Days
                                   Assistant Attorney General




                                         6
